Citation Nr: 0310973	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-07 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of overpayment of compensation 
benefits in the amount of $3,452.00.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1963 
to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 decision on waiver made 
by the Committee on Waivers and Compromises (the Committee) 
of the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

There was a significant change in the law prior to the 
initiation of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because of 
this change in the law brought about by the VCAA, the RO must 
provide the veteran with complete notice of the provisions of 
the VCAA and determine whether any additional notification or 
development action is required under the VCAA.  

Secondly, when the veteran filed his request for a waiver in 
June 2001, in addition to setting forth arguments relevant to 
the issue of waiver, the veteran also claimed he had taken 
all necessary action to inform VA of his divorce from his 
spouse [redacted], and that "the error was on the part of 
the VARO."  The Board construes this alternative contention 
as an assertion that the overpayment in question resulted 
solely from administrative error on the part of VA in not 
automatically reducing the veteran's compensation award after 
receiving information from the veteran of his divorce from 
[redacted].  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2002).  
It does not appear that the underlying issue of VA's action 
or inaction versus the veteran's action or inaction pertinent 
to the issue of sole administrative error has been addressed 
by the RO.  

In Schaper v. Derwinski, 1 Vet. App. 430 (1991) it was held 
that when a veteran challenges the validity of a debt, a 
threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  The appellant in 
this case has specifically articulated such a challenge.  
Consequently, the issue of waiver must be deferred pending 
the resolution of the issue of the validity of the creation 
of the debt in terms of whether there was sole administrative 
error.  

With respect to the veteran's specific contentions, it must 
first be noted that the basis of the overpayment in question 
was that the veteran had been in receipt of additional 
benefits for a dependent spouse, [redacted], following the 
termination of his marriage to her by divorce.  The 
overpayment thus was caused by the veteran's failure to 
timely notify VA of his divorce from [redacted] so that the 
additional payment of benefits for a spouse could be 
terminated.  It is the veteran's contention that he did 
notify VA, but that the RO misplaced the notification that he 
sent.  

By way of background, the veteran's spouse, [redacted], 
purportedly obtained Dependency and Indemnity compensation 
(DIC) after the January 1969 death of another veteran, [redacted] 
[redacted], and continued to receive DIC until her marriage 
to the appellant in March 1997.  Following the divorce of the 
appellant from [redacted] in October 1998, [redacted] resumed 
the use of her former name, [redacted] [redacted], and 
purportedly reapplied for DIC benefits as the widow of [redacted] 
[redacted].  The appellant and [redacted] purportedly 
provided separate notice of their divorce to VA and this 
notice is alleged to be in the claims file of deceased 
veteran [redacted] [redacted].  Any such document could be 
pertinent to the disposition of the current appeal because it 
would tend to prove that the appellant provided timely notice 
to VA of his divorce from [redacted].  Consequently, it would 
be incumbent upon VA to obtain the claims file of deceased 
veteran [redacted] [redacted] for purposes of determining whether 
the purported documents are contained therein.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.

2.  The RO must attempt to obtain the 
claims file of a deceased veteran, [redacted] 
[redacted], who at the time of his death 
on January [redacted], 1969, was purportedly 
married to [redacted] [redacted].  In 
conjunction with that request, ask the 
Freedom of Information Act or Privacy Act 
Officer at the RO whether copies of any of 
the contents contained within the claims 
file can be associated with the 
appellant's claims file, or whether 
additional action would be necessary (e.g. 
obtaining permission from any successor in 
interest to the deceased veteran) in order 
to access the file.  After obtaining the 
claims file of [redacted] [redacted], and 
after following the directives of the 
Freedom of Information Act/Privacy Act 
Officer, look in the claims file and make 
copies of both sides of any documents 
pertaining to the divorce of the appellant 
from [redacted] (now known as [redacted] 
[redacted]), and associate those copies with 
the appellant's claims file.  If the 
claims file of [redacted] [redacted] is unable 
to be found, contact the appellant and ask 
him to furnish any information that may be 
helpful in obtaining that claims file, 
such as [redacted] [redacted] full name, VA 
file number, Social Security number, etc.  
If [redacted] [redacted] claims file cannot 
be found, or if there are no pertinent 
documents contained therein, written 
documentation of the efforts to obtain 
that claims file and pertinent documents 
contained therein should be set forth in 
the appellant's claims file.  

3.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to the 
November 2002 Board hearing, and 
readjudicate the veteran's claim of 
entitlement to a waiver of overpayment, 
including specifically the question of 
whether there was sole administrative 
error on the part of VA in the creation 
of the overpayment.  If it is found, 
based upon the evidence of record, that 
the veteran's overpayment indebtedness 
was validly established, the RO should 
explain the legal basis for that 
conclusion and the evidence considered.  

4.  If a complete grant of the claim 
remains denied, the appellant should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  If applicable, governing criteria 
regarding administrative error should be 
provided, including 38 U.S.C.A. 
§ 5112(b)(9)(10) and 38 C.F.R. 
§ 3.500(b)(2) pertaining to administrative 
error.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


